SeveeeNs, J.,
(charging jury.') The verdict in this case must be for the plaintiff. The question for you is, what amount of damages should the plaintiff recover. He is entitled to recover — First. For the value of the use of the vessel during the time she was detained from him. Second. For his own time and personal expenses in recovering the posses*476sion of the vessel. Third. The expense of putting the vessel in the same state of repair as when she was taken. Fourth. The costs and expenses of the employment of counsel in the suit at Milwaukee in maintaining his right to the vessel. This would include the services of counsel in Michigan, so far as such services were involved in the Milwaukee case; but it would not include the costs or expenses of counsel in the suit then pending in the admiralty court of this district. The costs and expenses mentioned in all the foregoing points must have been reasonable.
But the right of the plaintiff to recover for the items stated in this last head is qualified by the condition that that suit was authorized or ratified by the defendants; so that the proposition with the qualification is this: the plaintiff is entitled to recover for his counsel fees and expenses of the suit in Milwaukee, incurred by him necessarily in his defense there; provided you find that the defendants, all of them, either authorized the proceeding taken in that suit, expressly, or bt^ such general delegation of authority to Markham as would justify him in instituting'it; or, if they did not do this, that, after such proceeding was taken, they approved it; for such subsequent ratification is in law equivalent to a previous authorization to do what was done. The defendants must each be shown to be liable to the extent of the verdict in order that a joint judgment should be rendered against them. The items of damages already mentioned are those. recoverable on general grounds. And these are the only damages that should be included, unless you also find that the seizure was wanton and malicious. But such an element does not exist where the defendant does what he does in a bona fide belief that he has a legal right to do what he does. The defendants had a right to buy this mortgage, and to take rightful steps to foreclose it. It would not, in such case, matter that they expected to buy in the boat, or that some other person would, and so take the boat out of competition with the other boat. They had legal right to do this. But they had no right to seize the vessel for the purpose of taking her to Milwaukee, and there foreclosing the mortgage. This was unlawful, and they are liable for the consequences already stated. If they took the boat to Milwaukee believing they might lawfully do so, they are not liable beyond such consequences. But if you find that they did not found their action upon such belief, but, with indifference to the legal right, they acted with a wanton and malicious purpose to get the boat out of the way, by any available means, whether right or wrong, then you may also add to the actual damages such sum as you think fit to impose by way of example, upon your own impression of the circumstances of aggravation. Upon this question of the good faith of the defendants, it is pertinent to know whether they acted upon the advice of counsel. When a man lays his business before a reputable attorney, gives him the facts, and then proceeds in good faith in accordance with the advice he gets, malice cannot be charged against Ijim; and while he may be liable to actual damages, if the advice was bad, he is not liable to exemplary damages. The question on this head turns on this point: Did the defendants commit *477the acts complained of in the actual belief that they could lawfully do so? or did they act in wanton disregard of the lawful rights of the plaintiff?
There was a verdict for plumliff for |2,í¡(¡8.